DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 10, 12, 13, 15, 29, 30, 49, 52, 67-70 and 74-75 is/are rejected under 35 U.S.C. 103 as being unpatentable over James US 6,685,826.

	Claims 1, 10, 12-13, 29 and 68, James teaches a mechanical filter apparatus comprising: a filter chamber (202) containing a plurality of mechanical filter elements (102) forming a static filter pack, each of the mechanical filter elements comprising multiple filter cells (122) each having lengths between 5.9 and 9.9mm (fig. 1-9, col. 5, 2 or 2.8-2.9 mm2.
The recited cross section area of each cell is merely a change in the relative dimensions of the cells. James also envisions variously sized filter tubes (col. 6, lines 46-50) as well as the number, shape and placement of the divider walls can be varied (col. 6, lines 20-24). Additionally, James also teaches that the cells block solids and the size of the cells dictates the size of the solids blocked and retained therein (col. 6, lines 25-37). Therefore, one of ordinary skill in the art would readily recognize that the relative size of the cells can be optimized to capture a desired size of particulate. [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, In re Aller, 105 USPQ 233 (1955). James further teaches that waste is trapped within and on the tubes (102) (col. 10, line 33 – col. 11, line 33). In order for waste to be trapped within the tubes of James, it must, by necessity, be smaller than the filter cells of the tube. The recitation of the filter elements preforming mechanical filtration by controlling fluid dynamics within the filter pack and particulates settling within the filter cells and the particulates falling out of suspension within the filter cells is a process limitation that does not provide any further structural limitation to the filter element. The filter element of James is capable of performing the recited function. The recitation of the filter element performing filtration of water in a swimming pool, the filter apparatus being a swimming pool filter apparatus and the water in the swimming pool being treated to suppress biological activity is a recitation of intended use and does not provide any further structural limitations to the apparatus.
2. The recited internal volume is merely a recitation of a change in the relative dimensions of the filter cells. James also envisions variously sized filter cells (col. 6, lines 46-50). [W]here the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 220 USPQ 777 (1984).
	Claim 30, James further teaches the mechanical filter apparatus is operable to generate a flow of fluid through the filter chamber (fig. 1-9).
Claim 69, James further teaches the mechanical filter element has an aspect ratio but does not teach the recited range of aspect ratio. The recited aspect ratios are merely a recitation of a change in the relative dimensions of the mechanical filter elements. James also envisions variously sized filter elements (col. 6, lines 46-50). [W]here the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 220 USPQ 777 (1984).
	Claim 70, James further teaches a pump (320) for pumping water from a source to the filter apparatus (fig. 9). The recitation of the apparatus configured to provide a range of flow rate per unit surface area of the filter pack which is a process limitation and does not provide any further structural limitation to the apparatus.

	Claim 75, James further teaches a swimming pool filter apparatus as claimed in claim 29 wherein the filter chamber contains the water to be filtered (fig. 1-9). The recitation of the water in the filter chamber being treated to suppress biological activity is a recitation of intended use and does not provide any further structural limitations to the apparatus.
	Claim 49, James teaches a method of mechanically filtering water in a swimming pool comprising: disposing a plurality of mechanical filter elements (102) in a filter chamber (202), the mechanical filter elements comprising multiple filter cells (122) each having lengths between 5.9 and 9.9mm, the mechanical filter elements perform mechanical filtration of the liquid by controlling fluid dynamics within the static filter pack to promote settlement of particulates from the liquid within the filter cells, the particulate, inherently, being smaller than the filter cells, in order to be located within the filter cell, the particulate being within the filter cells will have necessarily fallen out of suspension within the filter cells (fig. 1-9, col. 5, line 35 – col. 6, line 50). James teaches the filter is for a fish pond, however, there is no difference between a swimming pool and a fish pond as fish swim in the pool of water that is the pond and likewise, people may also 2.
The recited cross section area of each cell is merely a change in the relative dimensions of the cells. James also envisions variously sized filter cells (col. 6, lines 46-50). Additionally, James also teaches that the cells block solids and the size of the cells dictates the size of the solids blocked and retained therein (col. 6, lines 25-37). Therefore, one of ordinary skill in the art would readily recognize that the relative size of the cells can be optimized to capture a desired size of particulate. [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, In re Aller, 105 USPQ 233 (1955).
The recitation of the water in the swimming pool being treated to suppress biological activity is separate process performed on the water to be treated but does not provide any further limitations to the claimed method of mechanically filtering water in a swimming pool, see paragraph 135 of the specification.
	Claim 52, James further teaches periodically breaking up the static filter pack by agitating the mechanical filter elements to dislodge filtered particulates from the filter cells (col. 11, lines 10-40).
	Claim 67, James teaches the method of claim 49 but does not teach the recited flow rate per unit surface area of the filter pack. James teaches the filter system should be sized to adequately filter the desired volume of fluid (col. 9, lines 44-53). The recited range of flow rate is merely a recitation of a desired flow rate to achieve an adequate filtering of a desired volume of fluid. [W]here the general conditions of a claim are .

Claims 17 and 71-72 is/are rejected under 35 U.S.C. 103 as being unpatentable over James ‘826 in view of Strigle Jr. US 4,122,011.

Claim 17, James teaches as obvious the mechanical filter element of claim 1 and further teaches a first and a second filter cell (122) but does not teach the first cell configured to filter particulates smaller than particulates filtered by the second filter cell. James teaches the dimensions of the cells determine the size of particulate filtered by the cell (col. 6, line 25-37) and that the divider walls (114) can be varied to achieve different shapes, numbers and placements of the divider walls (col. 6, lines 20-25) which will inherently change the size and/or shape of the various cells. Additionally, providing variously sized cells within a mechanical filter element is a well-known technique in the art as demonstrated by Strigle (fig. 1-22) and would have been well within the normal capabilities of one of ordinary skill in the art. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claims 71 and 72, James further teaches a plurality of filter cells (122) but does not teach inner and outer filter cells disposed radially outside the inner filter cells or an internal rectangular frame forming a separation wall. James teaches the dimensions of the cells determine the size of particulate filtered by the cell (col. 6, line 25-37) and that .

Claims 44-46 and 54 are is/are rejected under 35 U.S.C. 103 as being unpatentable over James ‘826 in view of GB 2,101,901.

Claims 44 and 54, James teaches as obvious the apparatus of claim 29 and the method of claim 52 but does not teach introducing air through an air supply conduit.
GB teaches a mechanical filter apparatus comprising a filter chamber (1) containing filter elements (4) forming a filter pack and an air supply conduit (7 or 8) for introducing air into the filter chamber to break up or disrupt the filter pack or (8) for draining fluid form the chamber (fig. 3, pg. 2, lines 105-110). Providing an air supply conduit for backwashing a filter chamber is a very common feature in the art to add additional turbulence to the backwashing action to help dislodge particulate and would have been well within the normal capabilities of one of ordinary skill in the art. The claim would have been obvious because "a person of ordinary skill has good reason to pursue 
Claim 45, GB further teaches the air supply conduit supplies air to outlets disposed at the base of the filter chamber (fig. 3).
Claim 46, James further teaches the filter chamber being substantially sealed and the air supply conduit of GB is capable of drawing air into the conduit as fluid is drained from the filter chamber.

Response to Arguments
Applicant's arguments filed 8/13/21 have been fully considered but they are not persuasive.
Applicant argues that James does not consider the express requirement of claim 1 that each filter cell has a length greater than or equal to 6mm. As stated in the rejection above, the filter cells of James are between 5.9 and 9.9mm. One of ordinary skill in the art would contemplate how to modify the inner passage cross sectional area to capture the desired sized particles within any of the different sized elements of James. There is no teaching required in James to modify the length of the filter cells as James already teaches filter cells of the recited length. Applicant argues that because James teaches three different sized tubes, one of ordinary skill in the art would not modify any of the tubes to trap smaller particles as one of the smaller sized tubes would perform the function of trapping smaller particles. James provides different sized tubes to prevent uniform stacking of tubes within the device to prevent channeling. If one of 
Applicant argues that increasing the number of the second and third embodiments would be wholly consistent with the teaching of James. Increasing the number of elements is not consistent with the teaching of James, who states, “A disadvantage to biological reaction is the relatively large amount of reactor volume and time typically required for the process to occur.” (col. 2, lines 30-35) and “The system should be economical to purchase and install. The filter media should be reusable and provide the maximum surface area to volume ratio possible to support a maximum number of beneficial bacteria and to enable the system to be sized as small as possible…” (col. 3, lines 47-52). Therefore adding additional elements would make the overall system larger which goes against the express teaching of James to make the system as small as possible. Additionally, with respect to claim 1, the claims are directed to the filter element apart from the overall system. One of ordinary skill in the art would be motivated to modify the sizes of the cells of the elements for the reasons stated in the rejection above.
Applicant argues that reducing the cross sectional area of the openings would necessitate increased backwashing. Applicant has not provided any evidence to support 
Regarding claims 44-46 and the prior art to GB, it would have been obvious to modify James to provide the air supply conduits as claimed for the reasons stated in the rejection above. The recitation of introducing air into the chamber to break up the filter pack during backwashing as well as drawing air into the conduit as water is drained from the filter chamber are recitations of intended use and do not provide any further structural limitations. The conduit of GB is capable of performing the recited function.
Applicant argues that there is no relationship between flow rate and efficacy of the filtration in the record. James states, “The structure of the bio-tubes 102 as previously described provide a greater surface area for the culturing of the heterotrophic bacteria 310 than other known filtering systems and can support a greater density of heterotrophic bacteria 310. Thus, the fish bond filter system 100 can process a greater waste 304 load and/or at a faster rate than other comparably sized filtering systems.” (col. 10, line 62 – col. 11, line 2), and “The time required for waste decomposition must be such that the waste is decomposed at at least the rate it is deposited. Otherwise the filter becomes overloaded and can no longer protect the health and appearance of the pond.” (col. 2, lines 40-44). James recognizes that the amount of filter element and the flow, i.e. the amount of treated fluid, are critical for the proper functioning of the system. 
Regarding claim 70, the claim is directed to an apparatus. While applicant may recite a function of the apparatus the function must result in a particular structure. In this case, the recited function is not dependent on a particular structure but rather a particular flow rate, which is a process limitation and does not provide a structural difference as any sized system can achieve the recited flow rate per unit area by adjusting the flow rate and not the structure of the apparatus.

Allowable Subject Matter
Claim 73 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 73 recites the mechanical filter element comprises an antibacterial agent to inhibit biological activity. The closest prior art to James does not teach this feature nor would it have been obvious to one of ordinary skill in the art to provide such a feature in the filter element of James.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211.  The examiner can normally be reached on Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778